      Case 2:21-cv-00545-BWA-JVM Document 13 Filed 06/30/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

BRITTANY BANCROFT and ARIEL                           CIVIL ACTION NO. 2:21-CV-545
SHARONE, on behalf of themselves and
All others similarly situated                         JUDGE: ASHE

                                                      MAGISTRATE: VAN MEERVELD
v.

217 BOURBON, LLC and JESSE WADE
YEOMANS,

            DEFENDANTS RULE 12(B)1) & 12(B)(6) MOTIONS TO DISMISS

       NOW INTO COURT, through undersigned counsel, come Defendants 217 Bourbon,

LLC and Jesse Wade Yeomans, and submit their Rule 12(b)(1) and 12(b)(6) Motions to Dismiss

all of plaintiff’s claims as set forth in their First Supplemental and Amended Complaint. As set

forth in the accompanying Memorandum in Support, plaintiffs still do not have any cognizable

claims under the FLSA because, as a matter of law, serving as a bartender at a bourbon street bar

does not constitute activities engaged in interstate commerce for the FLSA to apply. Thus, as

plaintiffs sole federal claims arise under the FLSA, this Court does not have subject matter

jurisdiction to hear their claims. Similarly, even if this Court had jurisdiction to decide these

claims, plaintiffs have failed to state a claim upon which relief can be granted for the very same

reasons. As such, the instant matter must be dismissed.

       WHEREFORE, as set forth herein and in the accompanying memorandum in support,

Defendants 217 Bourbon, LLC and Jesse Wade Yeomans respectfully request this Honorable

Court grant their Rule 12(b)(1) and 12(b)(6) Motions to Dismiss as to all of plaintiff’s claims.



(SIGNATURE BLOCK ON NEXT PAGE)



                                                  1
   Case 2:21-cv-00545-BWA-JVM Document 13 Filed 06/30/21 Page 2 of 2




                                         STERNBERG, NACCARI & WHITE, LLC


  CERTIFICATE OF SERVICE

I certify that a copy of the foregoing
pleading has been served on all
parties or their counsel of record by    _____________________________________
through the court’s CM/ECF system        JUSTIN E. ALSTERBERG-T.A., La. Bar No. 31015
on the 30th day of June,                 GRAHAM WILLIAMS, La. Bar No. 36731
2021.                                    935 Gravier Street, Suite 2020
                                         New Orleans, Louisiana 70112
                                         Telephone: 504.324.2141
                                         Facsimile: 504.534.8961
                                         ja@snw.law | graham@snw.law


                                         Counsel for 217 Bourbon, LLC and Jesse Wade Yeomans
 STERNBERG, NACCARI & WHITE,
                LLC




                                           2
